13 N.Y.3d 812 (2009)
ARTS4ALL, LTD., et al., Respondents,
v.
JUDITH L. HANCOCK, Appellant, and Counterclaim Plaintiff-Appellant.
DANIEL Y.C. NG et al., Additional Counterclaim Defendants, and
PETER OSGOOD, Additional Counterclaim Defendant-Respondent.
Court of Appeals of New York.
Decided October 20, 2009.
*813 Trachtenberg Rodes & Friedberg LLP, New York City (David G. Trachtenberg of counsel), for appellant.
Law Offices of Zachary R. Greenhill, P.C., New York City (Zachary R. Greenhill of counsel), for respondents.
Concur: Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES. Taking no part: Chief Judge LIPPMAN.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question not answered as unnecessary. The courts below did not abuse their discretion in dismissing defendant's counterclaims pursuant to CPLR 3126 (3) (see Arts4All, Ltd. v Hancock, 12 NY3d 846 [2009]). Defendant's remaining argument is without merit.